Citation Nr: 0322717	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-10 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for degenerative 
arthritis of the lumbar spine.

2.	Entitlement to service connection for degenerative 
arthritis of the left hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO) which denied entitlement to 
service connection for degenerative arthritis to the lumbar 
spine and left hip.


FINDINGS OF FACT

1.	The veteran's degenerative arthritis of the lumbar spine 
is not related to service and was first manifest several 
years after service.

2.	The veteran's degenerative arthritis of the left hip is 
not related to service and was first manifest several 
years after service.


CONCLUSIONS OF LAW

1.	Degenerative arthritis of the lumbar spine was not 
incurred in or aggravated by active service, and may not 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2002).

2.	Degenerative arthritis of the left hip was not incurred 
in or aggravated by active service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  
The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran's service medical records are associated with the 
claims folder.  The RO obtained treatment records from the 
physician whom the veteran indicated had treated him for his 
degenerative arthritis.

The veteran was not afforded a VA examination.  The veteran 
and his representative assert that a medical opinion should 
be requested to determine the probable cause of the veteran's 
condition and if it is as likely as not that the onset could 
have occurred while in the military.  The Board finds that a 
medical opinion is not necessary at this time.  According to 
the VCAA, a medical examination is necessary if the evidence 
of record (taking into consideration all information and lay 
or medical evidence, including statements of the claimant) 
indicates that the current disability or symptoms may be 
associated with the claimant's active military service.  
38 U.S.C.A. § 5103A(d)(2)(B) (West 2002)).  In the present 
case, the Board finds that the evidence of record does not so 
indicate.  As will be discussed below, the service medical 
records do not reflect relevant complaints, injuries, or 
diagnosis of arthritis and there is no medical evidence of 
arthritis until thirty years after service.  The only 
evidence favoring the claim consists of the veteran's 
statements.  He does not describe any injury or symptoms in 
service.  Rather, he states that the cold, damp, and bumpy 
rides in tanks could have caused his arthritis.  He is not 
competent to assert a medical conclusion.  All the other 
evidence suggests he left service without relevant disease or 
injury.  Therefore the Board finds that the evidence does not 
indicate an association between the arthritis and disease, 
injury, or event in service.

The veteran and his representative have been provided with a 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claims.  In a letter dated August 2001, the 
RO notified the veteran of the evidence needed to 
substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  The letter gave notice of 
what evidence the veteran needed to submit and what the VA 
would try to obtain.  There is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  
The Board finds that the VA notified the veteran and the 
veteran's representative of the information and any medical 
or lay evidence not previously submitted, that is necessary 
to substantiate the claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is not prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. § 3.303(a) (2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303 (2002).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2002).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that his current degenerative arthritis 
of the lumbar spine and left hip are due to the cold, damp 
conditions of the armored vehicles he was assigned to in 
service and are due to the rough terrain that he traveled 
over while in armored vehicles.

After review of the record, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for degenerative arthritis of the lumbar 
spine and left hip.

The service medical records indicate that the veteran did not 
have any symptoms related to his back or hip while in 
service.  The separation examination dated June 1967 
indicated that the musculoskeletal and spinal evaluation was 
normal.  On his separation examination, the veteran denied 
having recurrent back pain, bone, joint or other deformity, 
or arthritis.  The veteran separated from service in 
September 1967.

The record shows that degenerative arthritis of the lumbar 
spine and left hip were first diagnosed in June 2000.  A June 
2000 medical record from Dr. J. S. reflects a diagnosis of 
degenerative arthritis of the lumbar spine and left hip.  Dr. 
J. S. indicated that x-ray findings showed that the veteran 
has considerable narrowing and changes in the left hip, 
consistent with significant degenerative arthritis, and 
degenerative changes in the lumbar spine, most notable at L5 
S1 with narrowing and foraminal narrowing at that level.  Dr. 
J. S. noted that no other treatment had been done.

The veteran has not submitted or identified any medical 
evidence showing a diagnosis of degenerative arthritis of the 
lumbar spine or left hip soon after service.  Because there 
is no evidence that the veteran's degenerative arthritis was 
manifested to a compensable degree within the first year 
after service separation, service connection may not be 
presumed under the chronic disease presumption afforded by 38 
C.F.R. §§ 3.307, 3.309. 

The medical evidence shows that degenerative arthritis of the 
lumbar spine and left hip was diagnosed over thirty years 
after active service.  There is no medical evidence of a 
connection between the current diagnosis of degenerative 
arthritis and service.  See Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  The veteran's own assertions that the 
degenerative arthritis is medically related to cold, damp 
conditions, or riding over rough terrain, are afforded no 
probative weight.  As a layperson who is untrained in the 
field of medicine, the veteran himself is not competent to 
provide a medical opinion as to this matter.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, for the reasons discussed above, the Board finds 
that service connection for degenerative arthritis of the 
lumbar spine and left hip is not warranted since there is no 
competent evidence of a relationship between the current 
degenerative arthritis of the lumbar spine and left hip and 
service.  The Board concludes that the preponderance of the 
evidence is against the claim of service connection, and the 
claim is denied.  Since the preponderance of the evidence is 
against the claim for service connection, the benefit of the 
doubt doctrine is not for application with regard to this 
claim.  VCAA; Gilbert, 1 Vet. App. 49.




ORDER

Entitlement to service connection for degenerative arthritis 
of the lumbar spine is denied.

Entitlement to service connection for degenerative arthritis 
of the left hip is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

